             Case 2:18-cr-00217-RSM Document 478 Filed 08/03/20 Page 1 of 2




 1                                                                   Chief Judge Ricardo S. Martinez

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9
                                                       ) Case No.: CR18-00217 RSM
     UNITED STATES OF AMERICA,                         )
10
                                                       )
                    Plaintiff,                         ) ORDER GRANTING LEAVE TO FILE
11
                                                       ) MOTION TO DISMISS UNDER SEAL
            vs.                                        )
12
                                                       )
     JEROME ISHAM,                                     )
13
                                                       )
                    Defendant.                         )
14

15
            This matter having come before the Court on the motion of Jerome Isham for an order
16
     pursuant to CrR 55(c), Local Rules for the W.D. Wash., granting him leave to file his Motion to
17
     Dismiss, Dkt. No. 431, under seal, the Court finds that the motion references an individual whose
18
     name should not be made public at this time because of the security risk created by publication
19
     of the name. Now, therefore,
20
            IT IS HEREBY ORDERED that the defendant is granted leave to file his Motion to
21

22   Dismiss Dkt. No. 431, under seal. The motion will remain sealed until further order of the Court.

23          DONE this 3rd day of August, 2020.

24

25



      ORDER GRANTING LEAVE TO FILE                                        SIDERIUS LONERGAN & MARTIN LLP
                                                                                        ATTORNEYS AT LAW
      MOTION TO DISMISS UNDER SEAL                                              500 UNION STREET, SUITE 847
      CR18-00217 RSM (Isham) - 1                                                         SEATTLE, WA 98101
                                                                                               (206) 624-2800
                                                                                           FAX (206) 624-2805
             Case 2:18-cr-00217-RSM Document 478 Filed 08/03/20 Page 2 of 2




 1

 2
                                         A
                                         RICARDO S. MARTINEZ
                                         CHIEF UNITED STATES DISTRICT JUDGE
 3

 4
     Presented by:
 5
      s/ Michael G. Martin                   s/ Abigail W. S. Cromwell
 6    Michael G. Martin, WSBA #11508         Abigail W.S. Cromwell, WSBA #39712
      Counsel for Jerome Isham
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      ORDER GRANTING LEAVE TO FILE                            SIDERIUS LONERGAN & MARTIN LLP
                                                                            ATTORNEYS AT LAW
      MOTION TO DISMISS UNDER SEAL                                  500 UNION STREET, SUITE 847
      CR18-00217 RSM (Isham) - 2                                             SEATTLE, WA 98101
                                                                                   (206) 624-2800
                                                                               FAX (206) 624-2805
